In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00332-CR


                        ROBIN LEANN POWELL, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 242nd District Court
                                   Hale County, Texas
              Trial Court No. B20247-1606, Honorable Kregg Hukill, Presiding

                                    March 19, 2020

                           MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Robin Leann Powell, appellant, appeals the order revoking her probation. After a

guilty plea for forgery of a financial instrument, appellant was placed on four years’

probation. Subsequently, the State filed a Motion to Revoke and a hearing was held on

same. After appellant pled true to the State’s allegations and testimony was presented

in support of the allegations, the trial court found the allegations to be true, revoked

appellant’s probation and sentenced her to ten months in a State Jail facility. Appellant

filed an appeal.
         Appellant’s counsel has filed a motion to withdraw together with an Anders1 brief.

Through those documents, he certifies to the Court that, after diligently searching the

record, the appeal is without merit. Accompanying the brief and motion is a copy of a

letter sent by counsel to appellant informing the latter of counsel’s belief that there is no

reversible error and of appellant’s right to file a response, pro se, to counsel’s Anders

brief. So too did counsel provide appellant with a copy of the clerk’s and reporter’s

records, according to the letter. By letter dated February 11, 2020, this Court notified

appellant of her right to file her own brief or response by March 12, 2020, if she wished

to do so. To date, no response has been received.

         In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal. However, he then explained why the issues lacked

merit.

         We conducted our own review of the record to assess the accuracy of counsel’s

conclusions and to uncover arguable error pursuant to In re Schulman, 252 S.W.3d 403

(Tex. Crim. App. 2008), and Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991)

(en banc). No issues of arguable merit were uncovered, however.

         Accordingly, the motion to withdraw is granted and the judgment is affirmed.2



                                                                        Brian Quinn
                                                                        Chief Justice

Do not publish.




         1   See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

         2   Appellant has the right to file a petition for discretionary review with the Court of Criminal Appeals.
                                                          2